Citation Nr: 1815791	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 1998, from November 2001 to February 2002, and from April 2005 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the VRE Division of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran has a service connected disability rated at 70 percent.  

2. The Veteran has a vocational impairment, but he has overcome the impairment to obtain suitable employment and is not shown to have an employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 have not been met.  38 U.S.C. §§ 3100, 3102 (2012); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

With regard to the Veteran's claim for vocational rehabilitation services, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  VA sent the Veteran the decision denying his claim, and a Statement of the Case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.

Factual Background and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, become employable and to obtain and maintain suitable employment.  38 U.S.C. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more, and VA determines he is needs rehabilitation because of an employment handicap.  38 U.S.C. § 3102; 38 C.F.R. § 21.40. 

An "employment handicap" is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C. § 3101; 38 C.F.R. § 21.51 (b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and non-service-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51. 

An "employment handicap" will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with his abilities, aptitudes, and interests, and service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C. § 3102; 38 C.F.R. § 21.51. 

Here, VA has service connected the Veteran's posttraumatic stress disorder, and it has rated it as 70 percent disabling.  The Veteran therefore meets the threshold requirements for entitlement to a program of vocational rehabilitation.  However, in order to meet the requirements for entitlement to a program of vocational rehabilitation he must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C. § 3102; 38 C.F.R. § 21.40.  As will be seen, the Veteran does not meet this second requirement because he has overcome the effects of impairment of employability, and therefore he does not have an "employment handicap" for VA vocational rehabilitation purposes. 

The Department of Defense employs the Veteran as a contract specialist at Wright-Patterson Air Force Base (WPAFB).  The appeal turns on whether the Veteran requires "on the job training" (OJT) to retain his employment.  

On February 27, 2014, a Vocational Rehabilitation Counselor (VRC) found the Veteran had an "employment handicap" and was thus entitled to VRE.  The VRC determined that, although the Veteran "is not experiencing difficulty completing job tasks or functions," the Veteran was entitled to VRE because the Veteran was "required to complete a federal OJT" at WPAFB.  Subsequent to this finding, the VRC, according to a March 27, 2014 Counseling Record, determined that the mandatory OJT "may not be true."  Therefore, the VRC requested the Veteran "provide written verification from his employer" that the training was mandatory.  Because the Veteran did not provide the required verification and the Veteran's supervisor notified the VRC that the OJT was not mandatory, the VRC reversed his decision and denied entitlement to VRE on March 27, 2014.


The Board finds that the Veteran has failed to show that he is unable to obtain and maintain suitable employment.  The Veteran has both an undergraduate degree and a Master's Degree in Business Administration.  He has not argued that his job does not constitute suitable employment.  Indeed, the appeal stems from the OJT question.

Vocational rehabilitation is designed to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, become employable and to obtain and maintain suitable employment.  The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he chooses. Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disability has not impaired him from preparing for, obtaining, or retaining employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are not available.

The Board finds that the statutory requirements for entitlement to Chapter 31 benefits have not been met because the claimant is not in need of rehabilitation.  He is employed in an occupation consistent with his abilities, aptitudes, and interests. In the alternative, even if his current employment did not constitute "suitable employment," the Veteran has not shown that his service connected disability prevents him from obtaining and sustaining employment consistent with his abilities, aptitudes, and interests.  38 C.F.R. § 21.51(b). 

The Board notes the Veteran submitted numerous documents to support his position.  However, he did not submit the evidence requested by the VRC.  Notwithstanding this, one of the documents the Veteran submitted was a U.S. House of Representatives Committee Report (HRCR).  In Section 3 of the HRCR, the Veteran highlighted a passage which states that under 38 U.S.C. §3672 "there is existing legal authority permitting veterans to use their GI Bill for OJT at Federal agencies."  The undersigned encourages the Veteran, with the assistance of his representative, to explore whether the Veteran may obtain the OJT he seeks through any GI Bill benefits he may possess. 


ORDER

Entitlement to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


